 ROPER CORPORATION NEWARK DIVISIONRoper CorporationNewarkDivisionandOffice andProfessional Employees International Union and itsLocal 173, AFL-CIO-CLC, Petitioner. Case8-UC-51November 9, 1970DECISION AND ORDER DENYINGPETITION TO CLARIFY CERTIFICATIONBy MEMBERSFANNING, BROWN, AND JENKINSIn a petition for unit clarification filed underSection 9(b) of the National Labor Relations Act, asamended, the Petitioner seeks to have placed withinitscertified bargaining unit' of office and factoryclerical employees working at the Employer's manu-facturingplant in Newark, Ohio, certain officesecretaries,production schedulers, and the steelplannerwho are not represented by any labororganization. On May 7 and June 23 and 24, 1970,2 ahearing was held before Hearing Officer Michael E.Temsey for the purpose of taking testimony withrespect to the issues raised by this petition. Followingthe hearing, on July 24, the Regional Director forRegion 8 issued an order transferring the case fordecision by the Board in Washington, D.C., pursuantto Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended.Subsequently, the Petitioner and the Employer filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case, including thebriefs filed by the parties, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.1On June 19, 1950,the Board certified Office Employees InternationalUnion,AFL-CIO,as the exclusive representative of the instant office andfactoryclericalbargaining unit.However, this certification was notoriginally reported in the bound volumes of the Board's decisions,exceptthat in a previous Decision and Order Clarifying Certification,NewarkStove Company143 NLRB 583, the Board cited and described the certifiedbargaining unit2All dates occur in 1970, unless otherwise specified3The basic unit is described as followsAllofficeand factory clerical employees including chief clerk,timekeepers,cost time clerks, production clerks, office janitors,seniorclerks,stenographers,billingmachine operators,clerk-typists,junioraccountant,junior clerk,messenger,mail clerk,switchboard operator,4373.The Petitioner,since1950, has been the certifiedagent for collective bargaining in behalf of anappropriate office and factory clerical unit at theEmployer's manufacturing plant in Newark, Ohio.3By virtue of the petition for unit clarification, theUnion is now seeking a further accretion to itsbargaining unit of a group of five secretarial positions,three production schedulers, and one steel planner, allofwhom have been historically excluded. ThePetitioner contends, in part, that these employmentclassifications should be added to the bargaining unitbecause upon the termination of a prolonged strike in1969, the Employer effected certain changes in workmethods and job assignments which have resulted inthesedisputed employees now performing workformerly done by members of Petitioner's bargainingunit, and therefore they now belong in the unit.4 Asfor the five secretaries involved in the petition, theUnion furthermaintainsthat a substantial reorgani-zation and modification of the corporate executive ormanagerial structure has abolished, or severelyreduced, the confidential nature of these positions,thereby warranting their inclusion in the unit. Finally,according to the Petitioner, the subject productionschedulers and the steel planner are currently per-forming a significant volume of work belonging to thecertified unit so as to justify accreting these jobs to theunit.The Employer urges the dismissal of the petitionprincipally on the ground that, in these circumstances,a proceeding to clarify the bargaining unit is not theequitable or proper procedure for adding the employ-ees in these categories to the existing unit inasmuch asthe petition presents a question concerning represent-ation determinable only by a petition seeking anelection among these employees. Further, accordingto the Employer, assumingarguendothat the Boardshould consider that a question concerning represent-ation has not been raised by the Petitioner, neverthe-less,thepetitionmust be dismissed as to theproduction schedulers and the steel planner becausethey are appropriately excludable from the unit astechnical employees, and they lack a community ofinterestwith the employees comprising the existingunit. Finally, the Employermaintainsthat Petitioner'ssuitable recourse for disposition of the issues hereintabulating machine operator,and key punch operator,excluding otheremployees,guards and supervisors,as definedby the Act.The aboveunitwas amended in 1963 to alsoincludeAll employeesengaged in operating data processing or computer equipment, whichincludes data processing systems and procedures analysts, programmers,computer operators,and operators of collateral and related data processingequipment,and including assistantsto the payroll anddata processingdepartment manager4At the outset,we note the absence of persuasive record evidencetending to substantiate this broad contentionConsequently, we reject itand we will proceed to dispose of the issues presentedby thepetitionthrough ourapplicationof principles and precedents involved in theclarification,or amendment,of bargaining units186 NLRB No. 63 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be to the grievance and arbitration provisionsin the parties' bargaining agreement rather than to theBoard's unit clarification procedures.5The Secretarial Positions:The Petitioner seeks toaugment the existing bargaining unit by including fivesecretarial positions involving the following employ-ees:S.Davis, secretary to the production controlmanager; S. Bibart, secretary to the merchandisemanager; C. Warrick, secretary to the director ofpurchasing; K. Sutton, secretary to the buyers in thepurchasing department; and D. Pfeffer, secretary tothe director of contract sales.All of the controlling considerations relate in equalfashion to each such employee and position. In 1950,when the Union was recognized by the Employer'spredecessor and certified by the Board as thestatutory bargaining agent, there were approximatelyfive secretaries assigned to various corporate execu-tives. Since that time, due primarily to the growth ofthe Employer's business, the number of secretarieshas increased until at the time of the hearing therewere 11 employees serving in this classification.6Although Petitioner now contends that in 1950, all ofthe secretaries were excluded by mutual agreementbecause of their exercise of confidential duties, thereis record evidence which tends to belie this conten-tion, e.g., the presently sought positions of secretary tothe director of purchasing and secretary to themerchandise manager had been in existence prior tothe year of certification and were not included in theunit even though they have never performed as bonafide confidential employees.7 Contrary to the Peti-tioner, theEmployermaintains that all of thesecretarial jobs have been deliberately kept out of theunit because of the parties' basic realization that thesecretaries'dutiesand terms and conditions ofemployment so substantially differ from those of theother employees in the unit that, as a consequence,there is no prevailing community of interest amongthem.We hereby deny the petition as to the secretarialpositions because, although the secretarial classifica-tionwas in existence at the time of the Board'scertification in 1950, secretaries did not vote in anyelection, were excluded by agreement of the parties,and have never been covered by the numerous5Cf.Carey v.WestinghouseElectric Corp.,375 U.S. 261.6 Petitioner does not seek toinclude the remainingsix secretaries withinthe unit,presumably because theirpositions are concededly exemptpursuant to the Board's customaryexclusion of confidentialemployees.rThe Unionattempts to elaborateits contention that the fivesecretariesit seeks somehow perform less confidentialduties currentlythan was trueoriginallybecauseofcertainchangesasaresultofcorporatereorganization.We find that this position is not sustainable on the recordand even if it were we would find it unavailingin viewof our disposition ofthe issue.6WestinghouseElectricCorp.,173NLRB No. 51;General ElectricCompany,144 NLRB 88.bargaining agreements between the parties. Manifest-ly,then, the five secretariesin issuecannot beincluded at this time as a proper accretion to theexisting unit. Therefore, even if some or, all of thesecretariesmay appropriately be included in theexisting office and factory clerical unit, a matterwhich we need not presently decide, they would beentitled to a self-determination election for thatpurpose and we would find that the petition for unitclarification raises a question concerning representa-tion as to them not resolvable in this proceeding.8The Production Schedulers and Steel Planner:ThePetitioner also seeks to have the Board clarify thebargaining unit by including production schedulers F.Cortez, L. Ridgeway, and D. McFarland.9 As alreadymentioned, Petitioner's major contention concerningthese employees is that the scope and nature of theirjob responsibilities have been altered recently, withthe result that they are now performing a notinconsiderable amount of work formerly done by unitclerical employees. Consequently, Petitioner main-tains that they should be accreted to the unit. As in thecase of the secretaries, the Employer argues that thepetition should be dismissed because Petitioner hasraiseda question concerning representation notproperly resolvable in a unit clarification proceeding.We find merit in the Employer's position.The record does tend to sustain the Union's viewthat substantial changes have occurred since Decem-ber 1969, in the job structure and activities of theproduction shcedulers. Formerly, these employeesscheduled production according to management'sblocking order concept, which has now been super-seded by the economic order quantity system, or shopfloor control method.10 However, from our scrutinyof the record we fail to perceive that these modifica-tions in the Employer's production managementconcepts and practices have resulted in their doingsuch amounts of clerical work within the scope of thecertified unit that they must necessarily be deemed anaccretion thereto. The fact that this evidence deli-neates the often close on-the-job contacts amongdepartment clerks and production schedulers doesnot detract from the vastly wider responsibilities ofthe latter category of employees.As for the steel planner, R. Bell, the Petitioner9Cortez schedules production for the paint department;Ridgeway forthe weld and machine shop and McFarland for the pressroom. Productionschedulers perform under the overall supervision of the production controlmanager and by working under the master assembly schedule determinethe quantities and the sequence of the many product components to bemanufactured in the various departments.When breakdowns or otherdelays in production occur,the scheduler is responsible for investigatingthe cause and working with the appropriateproductionforemen toeradicate the problem.10 In view of our disposition of this case,we consider it unnecessary todescribe more fully the various elements of these techniques for industrialplanning and control. ROPER CORPORATION NEWARK DIVISION439requests his inclusion in the bargaining unit forsubstantially the same reasons and in reference to thecited alterations in production control techniques,which it relies on in the instance of the productionschedulers.The steel planner is charged with thefunction of determining all of the steel requirementsfor this sizeable plant. At Newark, the Employermanufactures some 700,000 lawn mowers per year,most of which are various types of power-drivenmachines. In addition, the plant produces largequantities of snow blowers and minibikes. Bell plansfor the plant's steel needs both on a short-term andlong-term basis, and it is his duty to assure that thenecessary tubular, rolled, bar, sheet, coil, and othersteel supplies are on hand so as to guarantee theuniterruped operation of the plant. In connection withthe performance of his responsibilities, the steelplanner inevitably does some recordkeeping, but the11We note the testimonyof employee Harvey in this regard, but, evenassuming that the steel planner performs the clerical function ofmaintaining the "theoreticalinventory,"we find that this circumstancedoes not funish an adequate basis for accreting this classification to theexisting unit12Consideringour disposition of the petition herein, we find itunnecessary to reach the questions,as contendedby the Employer, that theclerical aspects of this position appear to us to beminimal.11 In view of the foregoing, we find, for thesame reasons as in the case of the five secretariessought by Petitioner, that, since the classifications ofproduction schedulers and steel planner existed at thetime the unit was certified and they have beenhistorically excluded from the unit, they may not beadded to the unit without a self-determinationelection, assuming these employees otherwise wouldbelong in the existing unit.12In view of the foregoing and the entire recordherein, the petition for unit clarification is denied andwe shall dismiss the petition.13ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.schedulers and planner are also excludable from the unit on the groundthat theyare technicians,or that theydo not have interests in commonwith the unit employees becuase of the nature of their work andresponsibilities13Ladish Co,176 NLRB No 150,WestinghouseElectricCorp,supra.Of course,we intimate no conclusions with respect to any of the issueswhich might be raised in such proceedings.